As filed with the Securities and Exchange Commission on January 24, 2008 Registration No. 333-130556 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BNCCORP, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 322 East Main Bismarck, North Dakota 58501 (701) 250-3040 Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 45-0402816 (I.R.S. Employer Identification Number) Gregory K. Cleveland President and Chief Executive Officer BNCCORP, Inc. 322 East Main Bismarck, North Dakota 58501 (701) 250-3040 (Names, address, including zip code, and telephone number, including area code, of agent for service) Copy to: William B. Masters Jones, Walker, Waechter, Poitevent, Carrère
